Citation Nr: 9907300	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-23 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for vision problems, 
low back condition, diabetes, colon cancer, abdominal pain, 
chest pain, heart condition, shortness of breath, dizziness, 
knee condition, foot condition, nervous condition and 
hypertension as a result of ionizing radiation.

2.  Entitlement to service connection for vision problems, 
low back condition, diabetes, colon cancer, abdominal pain, 
chest pain, heart condition, shortness of breath, dizziness, 
knee condition, foot condition, nervous condition and 
hypertension as a result of exposure to mustard gas.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for vision problems, low back condition, 
diabetes, colon cancer, abdominal pain, chest pain, heart 
condition, shortness of breath, dizziness, knee condition, 
foot condition, nervous condition and hypertension.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1946 to July 
1948.  Service administrative records reflect that the 
appellant served aboard U.S.S. Opportune.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefits sought on appeal.

In the context of his notice of disagreement, filed in April 
1996, the appellant noted that he was rendered unemployable 
due to his claimed disorders.  The record reflects that he 
thereafter filed a formal application seeking a total rating 
based upon individual unemployability in September 1998.  
This claim was denied by rating decision in October 1998.  
The appellant has not perfected an appeal with respect to 
this issue and, therefore, the issue is not presently before 
the Board.

The Board notes that effective March 1, 1999, the Court of 
Veterans' Appeals changed its name to the United States Court 
of Appeals for Veterans Claims, hereinafter referenced as the 
"Court."

Finally, the Board notes that for the sake of clarity, each 
issue shall be discussed separately below.


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
nexus, or link, between any current vision problems, low back 
condition, diabetes, colon cancer, abdominal pain, chest 
pain, heart condition, shortness of breath, dizziness, knee 
condition, foot condition, nervous condition, or hypertension 
and any incident of the appellant's military service.

2.  There is no competent medical evidence of record that any 
current vision problems, low back condition, diabetes, colon 
cancer, abdominal pain, chest pain, heart condition, 
shortness of breath, dizziness, knee condition, foot 
condition, nervous condition, or hypertension is proximately 
due to exposure to radiation exposure or mustard gas.

3.  The appellant has not submitted, nor has he alleged the 
existence of, competent medical evidence showing additional 
disability due to VA treatment.


CONCLUSIONS OF LAW

1.  The appellant has not presented a well-grounded claim of 
entitlement to service connection for vision problems, low 
back condition, diabetes, colon cancer, abdominal pain, chest 
pain, heart condition, shortness of breath, dizziness, knee 
condition, foot condition, nervous condition and hypertension 
as a result of ionizing radiation.  38 U.S.C.A. § 5107 (West 
1991).

2.  The appellant has not presented a well-grounded claim of 
entitlement to service connection for vision problems, low 
back condition, diabetes, colon cancer, abdominal pain, chest 
pain, heart condition, shortness of breath, dizziness, knee 
condition, foot condition, nervous condition and hypertension 
as a result of exposure to mustard gas.  38 U.S.C.A. § 5107 
(West 1991).

3.  The appellant has not presented a well-grounded claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for vision problems, low back condition, 
diabetes, colon cancer, abdominal pain, chest pain, heart 
condition, shortness of breath, dizziness, knee condition, 
foot condition, nervous condition and hypertension.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the appellant's service 
medical records are missing.  Under such circumstances, the 
VA has a heightened duty to search for medical information 
from alternative sources in order to reconstruct the service 
medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Jolley v. Derwinski, 1 Vet. App. 37, 39-40 
(1990).  In that regard, the information of record indicates 
that in 1993, a search effort was undertaken by the RO to 
reconstruct the claims folder.  It was noted, however, that 
the original folder could not be located.   As will be 
explained below, the absence of the service medical records 
is not decisive in this matter, and was not the determinative 
factor of the Board's disposition of the issues on appeal.


Factual Background

In December 1994, the appellant filed a formal application 
seeking benefits for disability arising from "'an adverse 
outcome' from VA medical care."  The appellant reported that 
he received "bad" treatment at the VA medical facility.  In 
a statement, VA Form 21-4138, dated in December 1994, the 
appellant identified various VA facilities to which he 
attributed an "adverse outcome" following treatment.  
Specifically, the appellant indicated that he was treated at 
VA medical facilities located in Houston, Dallas, and Lufkin, 
Texas; and Los Angeles, California.  The appellant also 
identified the specific disabilities due to the claimed 
adverse treatment, to include vision problems, low back 
condition, diabetes, colon condition, abdominal pains, chest 
pains, heart condition, shortness of breath, dizziness, knee 
condition, foot condition, "bad nerves," nervous condition, 
mental disorder, constant sickness, sleep disorder, and high 
blood pressure.  With respect to these disorders, the 
appellant reported that VA treatment caused these conditions 
to "move backward."  The record discloses that the 
appellant essentially reiterated this information in 
correspondence, received in early March 1995.

In a January 1995 statement, VA Form 21-4138, the appellant 
indicated that because of VA care, his cancer "move[d] 
backwards."  In this context, the appellant reported that he 
was exposed to radiation during service, and that the VA 
failed to treat him for such exposure.  He further noted that 
although his "cancer" was not listed among the list of 
radiogenic diseases for which service connection is presumed, 
he indicated his belief that his cancer was causally related 
to mustard gas exposure.  It was the appellant's further 
contention that VA treatment caused his colon/intestinal 
cancer to become more severe, resulting in loss of function.

A review of the record discloses a series of correspondence 
in which the RO requested the appellant to clarify the nature 
of this claim, and to provide or identify sources of medical 
evidence pertaining thereto.  By letter, dated in March 1995, 
the RO requested that the appellant clarify the specific 
disabilities, he asserted to be the result of VA medical 
treatment.  Additional information was also requested 
concerning the referenced VA treatment, to include the dates 
and locations of such treatment.  In a March 1995 reply, the 
appellant indicated that specific information concerning his 
claims was previously provided to VA, in correspondence (VA 
Forms 21-4138) dated in December 1994 and March 1995.

In correspondence from the RO, dated in April 1995, it was 
noted that the appellant had been requested to furnish 
additional information concerning his claimed disabilities 
due to VA treatment.  The appellant again noted in 
correspondence received later that month, that the requested 
information had been forwarded to VA.  In correspondence, 
dated in May 1995, the RO indicated that the appellant needed 
to provide information relating to his claimed disabilities.  
In that regard, it was noted that the appellant needed to 
identify with greater specificity the nature of his claimed 
disabilities, and information detailing to which VA facility, 
and during what period of treatment, each claimed disorder 
was attributed.

In correspondence, dated in July 1995, the RO indicated that 
while the appellant had submitted a list of conditions which 
he contended resulted from VA care, he did not specifically 
explain the nature of the treatment that caused or aggravated 
these disorders, in addition to providing particular 
information as to the dates and locations of treatment 
relevant to each of the claimed disorders.  

The appellant indicated in correspondence, dated in July 
1995, that the "conditions that are claimed from adverse 
outcome from VA medical care is from Mustard Gas and 
radiation exposure" while in service.  He indicated that the 
last conditions for which received treatment included colon 
problems, diabetes, vision problems, and high blood pressure.  
It was the appellant's contention that the radiation and 
Mustard Gas exposure caused his adverse conditions over the 
years.

In August 1995, the RO requested the appellant to provide 
information concerning the claimed disabilities, and the 
dates of treatment that resulted in such disability.  It was 
noted that a meaningful records inquiry could not be 
conducted without more specific information than previously 
provided.  In that context, it was noted that no further 
development of this claim could be taken by the RO until such 
information was received.  In separate correspondence, the 
appellant was requested to provide information pertaining to 
his claims for service connection for disability resulting 
from Mustard Gas and radiation exposure.  It was similarly 
noted that in the absence of more detailed information a 
meaningful records search could not be conducted.

Received in August 1995 was a clinical report from the Dallas 
VA medical facility.  The clinical report, dated in January 
1994, documents the results of a vision examination, during 
which the appellant was evaluated with diabetes mellitus 
without background diabetic retinopathy.  The report noted 
that visual acuity was evaluated as 20/40 for the right eye, 
and 20/20 for the left eye.

Clinical records, dated from July 1993 to March 1995, were 
received from the Houston, Texas VA medical facility, in 
August 1995.  These records show that the appellant was seen 
in July 1993 for complaints of a three month history of 
passing blood in his stools.  It was noted that barium enema 
showed few fecal materials, and that the radiologist was 
unable to determine whether findings on examination were 
suggestive of a polypoid lesion.  The appellant denied 
symptoms of weight loss, or change in bowel habits.  A March 
1995 pathology report indicated that the appellant was 
evaluated with an ascending colon polyp, identified as a 
tubular adenoma.  Diagnostic evaluation also disclosed a 
sigmoid polyp, identified as a tubular adenoma with 
hyperplastic changes.

Clinical records, dated from January 1993 to June 1995, 
document the appellant's treatment at the VA medical facility 
in Lufkin, Texas.  The appellant was seen in January 1993 for 
further evaluation of his diabetes.  The clinical report 
indicated that the appellant denied any problems with his 
diabetes, or any new physical complaints.  The clinical 
report noted diagnostic impressions of "questionable polyps 
vs. retained fecal material," diabetes mellitus, and sickle 
cell trait and chronic microcytosis.  On follow-up evaluation 
in February 1993, the appellant was evaluated to be stable.  
There were no new diagnostic assessments noted in conjunction 
with this examination.  During an April 1993 evaluation, the 
appellant denied any symptoms or somatic complaints.  It was 
noted that the appellant was instructed in self-administered 
insulin injections.  Clinical examination in May 1993 was not 
significant for any findings.  It was noted that the 
appellant was scheduled to undergo further evaluation 
following an abnormal barium enema.  A May 1993 radiology 
report indicated that x-ray studies of the chest revealed 
evidence of a dilated tortuous aorta; minimal emphysema with 
prominent bronchovascular markings; and small healed 
granuloma.  There was no evidence of cardiomegaly or obvious 
acute infiltrates.  An August 1993 clinical report indicated 
that the appellant was stable on medication.  It was noted 
that the appellant was not compliant with these dietary 
restrictions, but was compliant in the regularity of his 
meals.  The examiner indicated that the appellant did not 
complete his gastrointestinal series, but noted that he had 
no referable symptoms.  The appellant was evaluated with 
hypertension, diabetes mellitus, and chronic microcytosis on 
examination in November 1993.  He was noted to be stable on 
medication.  The examiner also noted that colonoscopy results 
were reportedly negative.  When evaluated in February 1994, 
the appellant had no subjective complaints.  It was noted 
that the appellant still had not purchased a glucometer, and 
that he had discontinued use of one of his medications, 
apparently, without understanding the need for continued use.  
Physical examination showed bilateral hydroceles.  The 
diagnostic impression was hypertension, diabetes mellitus, 
and benign prostatic hypertrophy.  There were no clinical 
findings noted on examinations conducted between April and 
November 1994.  The appellant was next seen in December 1994, 
at which time, he reported that he was not following his 
dietary restrictions closely.  During a March 1995 physical 
examination, the appellant was evaluated with bibasilar 
rhonchi, and prostate 2+ enlargement.  The diagnostic 
impression was diabetes mellitus, hypertension, and benign 
prostatic hypertrophy.  There was no diagnostic finding made 
relative to the lungs.  These medical reports also consist of 
routine clinical test results, dated from 1993 to 1995.

By rating action, dated in March 1996, the RO denied service 
connection for the claimed disabilities.  This determination 
was predicated upon the RO's finding that there was no 
evidence of record which showed that the appellant has 
current disability resulting from exposure to Mustard Gas or 
radiation exposure.  In that regard, it was noted that the 
appellant did not respond to requests for specific 
information concerning such exposure during service.  With 
regard to the claim for disability resulting from VA 
treatment, the RO denied this aspect of the appellant's 
claim.  It was noted that the evidence of record did not 
demonstrate that additional disability resulted from VA 
treatment.

A September 1997 reply from the Los Angels VA medical 
facility indicated that a search yielded no records 
pertaining to the appellant.

The RO affirmed its previous denial of the appellant's claims 
in July 1998.

A private medical statement, dated in September 1998, was 
received in conjunction with an unrelated claim.  It was 
noted that the appellant had been under the care of the 
physician for treatment of diabetes and hypertension.  It was 
the physician's opinion, in consideration of the appellant's 
age, educational status, and health status, that he was 
rendered unemployable. 


Analysis

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim, that is, meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service-
connected is not sufficient; the appellant must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a) 609, 611 (1992).  The 
quality and quantity of the evidence will depend upon the 
issue presented by the claim.  See Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1977) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. § 3.303(b) by 
(a) evidence that the condition was "noted" during service 
or during an applicable presumptive period; (b) evidence 
showing post-service continuity of symptomatology; and (c) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  For the purpose of 
determining whether a claim is well-grounded, the credibility 
of the evidence in support of the claim must be presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Grottveit v. Brown, 5 Vet. App. at 93.


Service Connection

In general, service connection is to be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R.  § 3.303 (1998).  For veterans who had ninety (90) 
days or more during a war period or peacetime service after 
December 31, 1946, and cancer, cardiovascular renal disease, 
to include essential hypertension, or diabetes mellitus 
manifests to a compensable degree within a year thereafter, 
there is a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  Service connection may also be granted for a disease 
which was diagnosed after discharge from military service, 
when the evidence establishes that such disease was incurred 
in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

Radiation Exposure

Essentially, service connection for disability which is 
claimed to be attributable to radiation exposure during 
service can be accomplished in three different ways.  First, 
there are several types of cancer which will be presumptively 
service-connected.  38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d).  Second, 38 C.F.R. 
§ 3.311(b) (1998) provides a list of radiogenic diseases 
which will be service-connected provided that certain 
conditions specified therein are met.  Third, direct service 
connection can be established by showing that the disease 
which was incurred during or aggravated by service under the 
general VA compensation entitlement system [38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303 and the general provisions 
concerning presumptive service connection], a task which 
includes the "difficult burden of tracing causation to a 
condition or event during service."  Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996) (citing Combee v. Brown, 34 F.3d 1039, 
1043 (Fed.Cir. 1994)).

In this regard, the regulations provide for establishment of 
service connection for specific diseases for radiation 
exposed veterans as a result of participation in a radiation-
risk activity.  The diseases referred to in the regulation 
are: leukemia (other than chronic lymphocytic leukemia); 
cancer of the thyroid; cancer of the breast; cancer of the 
pharynx; cancer of the esophagus; cancer of the stomach; 
cancer of the small intestine; cancer of the pancreas; 
multiple myeloma; lymphomas (except Hodgkin's disease); 
cancer of the bile ducts; cancer of the gall bladder; primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated); cancer of the salivary gland; and cancer of the 
urinary tract. 38 C.F.R. § 3.309(d)(2). 

In all other claims in which it is established that a 
radiogenic disease first became manifest after service and 
was not manifest to a compensable degree within any 
applicable presumptive period under 38 C.F.R. §§ 3.307 or 
3.309, and it is contended that the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and the nature of the radiation dose 
or doses. 38 C.F.R. § 3.311(a).  "Radiogenic disease" 
includes the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; thyroid cancer; breast 
cancer; lung cancer; bone cancer; liver cancer; skin cancer; 
esophageal cancer; stomach cancer; colon cancer; pancreatic 
cancer; kidney cancer; urinary bladder cancer; salivary gland 
cancer; multiple myeloma; posterior subcapsular cataracts; 
non-malignant thyroid nodular disease; ovarian cancer; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum; and lymphomas other than 
Hodgkin's disease.  38 C.F.R. § 3.311(b)(2).

According to the relevant regulation, when it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in atmospheric testing 
of nuclear weapons, the occupation of Hiroshima or Nagasaki, 
Japan, from September 1945 until 1946, or other activities as 
claimed; (2) the veteran subsequently develops a specified 
radiogenic disease; and (3) such disease first becomes 
manifest five years or more after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration. 38 C.F.R. § 3.311(b).  The Under Secretary for 
Benefits is to consider the claim with reference to specified 
factors and may request an advisory medical opinion from the 
Under Secretary for Health.  If, after consideration, the 
Under Secretary for Benefits determines that there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the Under Secretary shall 
so inform the RO in writing, setting forth the rationale for 
this conclusion. 38 C.F.R. § 3.311(c)(1).

Under 38 U.S.C.A. § 1112(c)(1) and (2) and 38 C.F.R. § 
3.309(d), there is a lifetime presumption for those 
radiogenic diseases statutorily listed without any 
requirement that it be manifested to a specific degree, for 
those who meet the requirements of a radiation-exposed 
veteran who engaged in radiation-risk activity under § 
1112(c)(3) and 38 C.F.R. § 3.309(d)(3).  In applying this 
statutory presumption there is no requirement for documenting 
the level of radiation exposure, unlike the requirements in 
38 C.F.R. § 3.311 (1998) (formerly 38 C.F.R. § 3.311b).  In 
this case, there has been no competent medical evidence 
presented which shows that the appellant has been 
diagnostically evaluated with any of the enumerated list of 
disorders which are subject to a lifetime presumption of 
service connection under 38 U.S.C.A. § 1112(c)(2)(A)-(O) and 
38 C.F.R. § 3.309(d)(2).  Thus, service connection is not 
warranted on this basis.

Regarding the second method in which service connection could 
be established, the Court, in Combee v. Principi, 4 Vet. App. 
78 (1993) (Combee I), indicated that "the recognized 
'radiogenic diseases' by regulation [38 C.F.R. § 3.311 
[formerly 
§ 3.311b]], are granted a presumption period," thus implying 
that the regulations create a presumption of service 
connection.  This holding was repeated in Nix v. Brown, 4 
Vet. App. 462, 466 (1993) (a memorandum decision without 
precedential value under Bethea v. Derwinski, 2 Vet. App. 252 
(1992)).  In Ramey v. Brown, 9 Vet. App. at 45, the Court 
noted that the Federal Court of Appeals for the Federal 
Circuit in Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994) (Combee III) also suggested that the regulation created 
a presumption of service connection by stating that 
"[e]xposure [to radiation] alone [] qualified a veteran 
suffering from a listed disease . . . for presumptive service 
connection. 38 C.F.R. § 3.311b."  However, in Ramey, 9 Vet. 
App. at 45, the Court stated that "despite this possible 
suggestion, 38 C.F.R.  § 3.311(b) does not provide 
presumptive service connection for radiogenic diseases but 
only outlines a procedure to be followed for adjudication 
purposes."  Nowhere in 38 C.F.R. § 3.311 is there language 
stating or inferring that service connection will be granted 
on a presumptive basis.  Rather, medical opinions are 
ultimately the criteria upon which service connection rests 
under the regulation.

38 C.F.R. § 3.311(a) provides that in all claims of in 
service ionizing radiation where one of the radiogenic 
diseases listed in § 3.311(b)(2) first manifested after 
service (but not to a compensable degree within presumptive 
service connection provisions of 38 C.F.R. § 3.307 and 
3.309), a dose estimate will be obtained (see  
§ 3.311(a)(2)) and the highest level of dose range will be 
presumed. 

Under 38 C.F.R. § 3.311(a)(4)(i), "[i]f military records do 
not establish presence at or absence from a site at which 
exposure to radiation is claimed to have occurred, the 
"presence at the site will be conceded" and, under § 
3.311(a)(4)(ii) there is no requirement for the claimant "to 
produce evidence substantiating exposure" if service and 
other Defense Department records are consistent with the 
claim of such in service radiation exposure.  In this case, 
however, the evidence does not reflect that the appellant 
engaged in radiation risk activity, nor that he was present 
at a radiation exposed site.  In this regard, the Board notes 
that despite repeated requests, the appellant has failed to 
provide any information concerning his alleged exposure.  
Notwithstanding, there is no medical opinion evidence of 
record which demonstrates that the appellant now suffers from 
a radiogenic disease or disability due to radiation exposure.  
Accordingly, service connection under 38 C.F.R. § 3.311 is 
not warranted.

Finally, the Federal Court of Appeals for the Federal Circuit 
in Combee III, at 1043, held that service connection for 
disability resulting from in service radiation may be granted 
under the general VA compensation entitlement system.  Ramey, 
at 45.  In this instance, there is no evidence of incurrence 
or aggravation of disease or disability causally related to 
radiation exposure that was incurred during service,  or 
within a year following the appellant's release from service, 
or otherwise related to any other incident of service.  Lay 
evidence or testimony alone, such as the appellant's belief 
that the claimed disorders were linked to his service, is not 
sufficient because lay persons are not competent to offer a 
medical diagnosis or opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994). See also Grottveit v. Brown, 5 Vet. App. 91, 92- 93 
(1993).  In this case, the objective clinical evidence of 
record does not support the appellant's contentions.  
Specifically, the evidence fails to demonstrate risk 
exposure, or the existence of any pathology associated with 
radiation exposure. 


	Mustard Gas Exposure

Exposure to specified vesicant agents during active military 
service under the circumstances described below together with 
the subsequent development of any of the indicated conditions 
is sufficient to establish service connection for that 
condition: (1) Full-body exposure to nitrogen or sulfur 
mustard during active military service together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin. (2) Full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma 
or chronic obstructive pulmonary disease. (3) Full-body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia. 38 C.F.R. § 3.316 (1998).

As such, the Board finds that aside from the appellant's own 
uncorroborated assertions, there is no evidence that he was 
ever exposed to mustard gas during active service.  The 
record reflects that the appellant did not respond to 
repeated requests for information pertaining to the incident 
of alleged exposure during service.  In addition, the medical 
evidence of record does not confirm the existence of a 
current disability as a result of exposure to mustard gas.  
Post-service medical records contain no reference to skin 
cancer, or pulmonary disease.  Moreover, these records 
indicate that the appellant was evaluated for visual 
impairment associated with his diabetic condition, with no 
findings or mention of eye pathology related to toxin 
exposure.  Inasmuch as the record does not show a current 
disability or any evidence of exposure to mustard gas during 
active service, the claim for service connection is not 
plausible and, therefore, not well-grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

As previously indicated, the United States Court of Appeals 
for the Federal Circuit has determined that specific VA 
regulations which provide for presumptive service connection 
for disabilities resulting from exposure to various toxins do 
not preclude a veteran from establishing service connection 
with proof of actual direct causation. Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  In order to prevail on a direct 
basis the appellant would have to provide competent medical 
evidence which relates his current disorders to either his 
period of active service or to mustard gas exposure during 
his period of active service.  

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In the absence of proof of a present 
disability, there can be no valid claim.  In this instance, 
the claimed disabilities either have not been clinically 
demonstrated to be present, or no competent medical evidence 
has been submitted linking such disorders to service.  
Accordingly, based on the evidence of record, the Board finds 
that the appellant's claim is not well grounded.



Benefits under the provisions of 38 U.S.C.A. § 1151

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub 
nom. Gardner v. Brown, 5 F.3d. 1456 (Fed. Cir. 1993), aff'd, 
Brown v. Gardner, ___ U.S. ___, 115 S. Ct. 552 (1994), the 
Court invalidated the provisions of 38 C.F.R. § 3.358(c)(3).  
The Court held that 38 C.F.R. § 3.358(c)(3) was inconsistent 
with the plain meaning of 38 U.S.C.A. § 1151 [formerly 
§ 351], and that the regulation exceeded the VA's authority.  
Pursuant to the Court's holding in Gardner, VA instituted a 
Department-wide policy of holding in abeyance certain cases, 
which were likely to fall within the precedent of Gardner.  
Meanwhile, VA appealed the Court's holding to the United 
States Court of Appeals for the Federal Circuit, Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993).  Subsequently, the 
Gardner decision was affirmed by the United States Court of 
Appeals for the Federal Circuit in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and was subsequently appealed to the 
United States Supreme Court.

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court of Veterans 
Appeals and the Court of Appeals.  Brown v. Gardner, 115 
S.Ct. 552 (1994).  In its decision, the Supreme Court held 
that VA's interpretation of 38 U.S.C.A. § 1151 as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. § 3.358(c)(3), was not 
consistent with the plain language of 38 U.S.C.A. § 1151 with 
respect to the regulation's inclusion of a fault or accident 
requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of 
the remainder of 38 C.F.R. § 3.358 was not questioned.  See, 
Gardner, 115 S.Ct. 552, 556 n.3 (1994).  In that regard, the 
Supreme Court found that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA medical treatment and additional disability, but 
that not every additional disability is compensable.

Thereafter, the Secretary of the VA sought an opinion from 
the Attorney General of the United States as to the full 
extent to which benefits were authorized under the Supreme 
Court's decision.  On January 26, 1995, the Chairman of the 
Board announced the lifting of the Board's stay on the 
adjudication of cases affected by Gardner involving claims 
for benefits under 38 U.S.C.A. § 1151.

VA then promulgated an interim final rule, which provided for 
compensation under 38 U.S.C.A. § 1151, payable for additional 
disability resulting from VA medical or surgical treatment 
except for "necessary consequences" of such treatment, 
defined as consequences which were certain to result or were 
intended to result from the treatment.  60 Fed. Reg. 14223 
(1995) (to be codified at 38 C.F.R. § 3.358).

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provided that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provided that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. 
§ 3.358(c)(3) provided that "[c]ompensation will not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation was 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of PL 104-204.  The purposes of the amendment 
was, in effect, to overrule the Supreme Court's decision in 
the Gardner case, which held 
that no showing of negligence is necessary for recovery under 
section 1151.  In pertinent part, § 1151 was amended as 
follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation under 
chapter 13 of this title shall be awarded for 
a qualifying additional disability or a 
qualifying death of a veteran in the same 
manner as if such additional disability or 
death were service-connected.  For purposes 
of this section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or death 
was not the result of the veteran's willful 
misconduct and

(1) the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under 
any law administered by the Secretary, either 
by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the 
disability or death was

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

However, effective January 8, 1999, VA rescinded its 
amendments to the regulations regarding implementation of the 
revised 38 U.S.C.A. § 1151.  The purpose of VA's action in 
this regard was to address pending litigation concerning 
whether the promulgation of such amendments should have been 
established by notice and comment rulemaking.  Accordingly, 
these amendments are no longer in effect, and have no 
application in the Board's review of this case.  

Pursuant to 38 U.S.C.A. § 1151, generally, where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability to such veteran, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service-connected.

After having carefully and thoroughly reviewed the 
appellant's entire medical history, the Board is unable to 
identify any causal relationship between VA care and any 
current disability.  The evidence shows that the appellant 
presented himself on several occasions between 1993 and 1995, 
for treatment and evaluation of myriad symptoms.  However, 
there is no medical evidence of record which demonstrates, 
contrary to the appellant's own assertions, that he now 
suffers from additional disability that is the result of or 
related to VA treatment. 

Regarding the claim for § 1151 benefits, the appellant has 
failed to identify, with specificity, any particular 
additional disability due to VA treatment.  Furthermore, 
there is no competent medical opinion which supports the 
appellant's assertions that symptoms of which he now 
complains are causally related to VA treatment.  Thus, the 
Board finds that the record is devoid of any clinical 
evidence which suggests that VA treatment has resulted in 
additional disability.  Accordingly, the claim is not well 
grounded as a matter of law.  See Grottveit, supra.


ORDER

In the absence of evidence of a well-grounded c1aim, service 
connection for vision problems, low back condition, diabetes, 
colon cancer, abdominal pain, chest pain, heart condition, 
shortness of breath, dizziness, knee condition, foot 
condition, nervous condition and hypertension as a result of 
ionizing radiation, is denied.

In the absence of a well-grounded claim, service connection 
for vision problems, low back condition, diabetes, colon 
cancer, abdominal pain, chest pain, heart condition, 
shortness of breath, dizziness, knee condition, foot 
condition, nervous condition and hypertension as a result of 
exposure to mustard gas, is denied.

In the absence of a well-grounded claim, compensation under 
the provisions of 38 U.S.C.A. § 1151 for vision problems, low 
back condition, diabetes, colon cancer, abdominal pain, chest 
pain, heart condition, shortness of breath, dizziness, knee 
condition, foot condition, nervous condition and 
hypertension, is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

